Citation Nr: 0027952	
Decision Date: 10/23/00    Archive Date: 11/01/00	

DOCKET NO.  99-11 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for a chronic low back 
disorder.

3.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic ligament laxity of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to June 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Oakland, California.  


FINDINGS OF FACT

1.  The veteran does not currently exhibit a "hearing loss 
disability" as defined by VA regulations.

2.  The veteran's claim for service connection for a chronic 
low back disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

3.  The veteran's service-connected post-traumatic ligament 
laxity of the right knee is currently productive of no more 
than a slight impairment of that knee, including recurrent 
subluxation or lateral instability, with flexion to 
135 degrees.


CONCLUSIONS OF LAW

1.  As to the issue of entitlement to service connection for 
bilateral defective hearing, the appellant has not submitted 
a claim which has legal merit.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309, 3.385 (1999).

2.  A claim of entitlement to service connection for a 
chronic low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West & Supp. 2000).

3.  An evaluation in excess of 10 percent for post-traumatic 
ligament laxity of the right knee is not warranted.  
38 U.S.C.A. § 1155 (West1991 & Supp. 2000); 38 C.F.R. Part 4, 
Codes 5257, 5260, 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of service medical records discloses that, at the 
time of a service entrance examination in August 1979, pure 
tone air conduction threshold levels, in decibels, were as 
follows:  

HERTZ
500
1000
2000
3000
4000
6000
RIGHT
5
5
5
5
15
5
LEFT
10
5
5
5
10
25

A service audiometric examination conducted in mid-January 
1981 revealed pure tone air conduction threshold levels, in 
decibels, as follows:  

HERTZ
500
1000
2000
3000
4000
6000
RIGHT
15
10
0
0
0
5
LEFT
10
10
0
0
0
30

On subsequent audiometric examination in October 1982, pure 
tone air conduction threshold levels, in decibels, were as 
follows:  

HERTZ
500
1000
2000
3000
4000
6000
RIGHT
20
15
20
5
5
25
LEFT
20
10
5
5
15
0

A service audiometric examination conducted in mid-May 1983 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT
15
10
5
5
0
10
LEFT
20
10
0
0
0
25

On audiometric examination slightly more than one week later, 
pure tone air conduction threshold levels, in decibels, were 
as follows:  

HERTZ
500
1000
2000
3000
4000
6000
RIGHT
20
25
10
15
10
25
LEFT
30
20
10
10
20
35

On service audiometric examination in early October 1984, 
pure tone air conduction threshold levels, in decibels, were 
as follows:  

HERTZ
500
1000
2000
3000
4000
6000
RIGHT
15
5
0
5
5
15
LEFT
15
10
0
5
5
30

In early May 1986, the veteran was seen for a back injury 
sustained approximately six months earlier.  At the time of 
evaluation, the veteran complained of constant pain which 
increased while driving his M1 (tank).  The veteran 
additionally stated that his back pain tended to make 
sleeping difficult.  On physical examination, there was 
evidence of point tenderness, as well as tenderness along the 
vertex and some discoloration, but no deformity.  The 
clinical assessment was edema from "pressure from riding in 
M1."  Treatment was with medication.

On service audiometric examination in early August 1986, pure 
tone air conduction threshold levels, in decibels, were as 
follows:  

HERTZ
500
1000
2000
3000
4000
6000
RIGHT
15
10
0
5
10
5
LEFT
25
10
0
0
15
30

On subsequent audiometric examination in mid-May 1987, pure 
tone air conduction threshold levels, in decibels, were as 
follows:  

HERTZ
500
1000
2000
3000
4000
6000
RIGHT
5
0
0
0
0
30
LEFT
5
5
0
0
10
35

On service audiometric examination conducted in August 1989, 
pure tone air conduction threshold levels, in decibels, were 
as follows:  

HERTZ
500
1000
2000
3000
4000
6000
RIGHT
5
10
10
10
5
20
LEFT
10
15
15
30
20
45

In early June 1991, the veteran was seen with a complaint of 
chronic knee pain of approximately 10 days' duration.  At the 
time of evaluation, the veteran gave a history of a 
hyperextension injury in 1985/1986 "while running PT."  
Reportedly, at that time, the veteran underwent hospital 
consultation, following which he was told there was "nothing 
wrong."  Currently, the veteran exhibited a normal gait.  
There was a full range of motion present, but a "popping" 
sound was noted during McMurray's test.  The medial 
collateral ligaments were intact, and stable bilaterally.  
Deep tendon reflexes were equal bilaterally, and there was no 
evidence of either effusion or edema.  The clinical 
assessment was unremarkable examination, probable chronic 
hyperextension injury.

Slightly more than one week later, the veteran was seen for a 
complaint of anterior knee pain since the time of a previous 
hyperextension injury in 1986.  Physical examination revealed 
a normal active range of motion, with quadriceps strength of 
5/5, but decreased bulk of the right thigh, and very mild 
peripatellar swelling and positive crepitus.  Tests of 
apprehension were negative, and there was some evidence of 
lateral laxity.  The clinical assessment was RPPS 
(retropatellar pain syndrome), with joint laxity, and 
decreased bulk of the right quadriceps.  Treatment was with 
home exercise, the application of ice, and medication.

At the time of a Persian Gulf Protocol Examination in July 
1994, the veteran stated that his health had been "generally 
good" since returning from the Persian Gulf.  According to 
the veteran, he had been "feeling well" and offered no 
specific complaints.  The veteran gave a history of a prior 
hyperextension injury to the right knee in 1985.  Further 
noted was a complaint of intermittent nonradiating low back 
pain following prolonged standing.

On physical examination, the veteran's back displayed a 
normal spinal configuration, with no tenderness on 
percussion.  The veteran's extremities showed no evidence of 
either cyanosis or edema.  Muscle tone and bulk were within 
normal limits, and there was a full range of motion in all 
extremities.  At the time of examination, no pertinent 
diagnosis was noted.

VA radiographic studies of the veteran's knees conducted in 
April 1998 were consistent with a small spur in the area of 
the right lateral tibial spine and left retropatellar 
surface, but with no other significant bony or soft tissue 
abnormality.  There was a probable small bone island in the 
area of the proximal left tibia, though the joint space was 
preserved.  

In correspondence of late June 1998, the veteran's spouse 
wrote that the veteran's hearing was "real bad," and that 
he had never received a "good hearing test" or treatment.  
She additionally commented that the veteran had hurt his 
back, and was currently experiencing "back pains."  
According to the veteran's spouse, his right knee had 
"really been acting up." 

In mid-September 1998, a VA general medical examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  With respect to the veteran's right knee, his 
claims folder revealed no evidence of a fracture, though he 
had, apparently, experienced a hyperextension injury on 
maneuvers.  Reportedly, in June 1991, the veteran had 
received a diagnosis of retropatellar pain.  That same month, 
the veteran had been described as having an "unremarkable" 
knee examination.  The veteran gave no history of severe back 
pain, though he did describe being "bounced around" inside 
tanks, following which his back was "sometimes sore."  
Currently, the veteran worked as a truck driver.  

On physical examination, the veteran's right knee showed 
flexion from 0 to 135 degrees.  At the time of evaluation, 
the veteran's right knee was cool without effusion.  There 
was minimal laxity of the medial collateral and lateral 
collateral ligaments, and McMurray's test was negative.  
Examination of the veteran's back revealed no paravertebral 
tenderness in the lumbar region, and negative tests of 
straight leg raising to 60 degrees bilaterally.  There was a 
full painless range of motion of the veteran's lumbar spine.  
Deep tendon reflexes were 2+ and symmetrical in both the 
upper and lower extremities, and both strength and sensation 
were intact.  Radiographic studies of the veteran's lumbar 
spine showed the lumbar vertebrae to be normal in 
configuration and alignment, with no evidence of recent bony 
injury or other defect.  The disc spaces, neural foramina, 
and vertebral appendages were unremarkable, and there was no 
evidence of either degenerative joint or disc disease.  The 
clinical impression was negative lumbar spine.

Radiographic studies of the right knee showed no evidence of 
any recent fracture, dislocation, or other bone or joint 
abnormality.  There was no evidence of suprapatellar 
effusion, and no degenerative joint disease.  The clinical 
impression was negative right knee.  The pertinent diagnoses 
noted following the veteran's general medical examination 
were joint pain; bilateral post-traumatic ligament laxity of 
the knees, with osteoarthritis bilaterally; and status post 
strain of the lumbosacral spine, "within normal limits at 
present."

On VA audiometric examination in September 1998, the veteran 
complained of some difficulty hearing, in particular, in 
noise and crowds.  The veteran gave a history of noise 
exposure while in the Army, where he served as a "tanker," 
and was exposed to noise from cannons, gunfire, and engines.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:  

HERTZ
500
1000
2000
3000
4000
RIGHT
5
15
0
5
10
LEFT
0
5
5
5
20

Speech recognition scores utilizing the Maryland CNC word 
lists were 100 percent in both the veteran's right and left 
ears.  The pertinent diagnosis was hearing within normal 
limits in the right and left ears, with a "mild dip" in the 
left ear at 6,000 Hertz.

Analysis

Regarding those issues involving service connection, the 
threshold question which must be resolved is whether the 
veteran's claims are well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claims which 
would "justify a belief by a fair and impartial individual 
that the claims are plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b)(1999) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1991); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  Moreover, where a veteran served continuously 
for 90 days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis or 
an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Finally, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2,000, 3,000 or 4,000 Hertz is 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

In the present case, service medical records disclose that, 
on a number of occasions during the veteran's active service, 
there were in evidence pure tone air conduction thresholds of 
25 decibels or greater, indicative of the presence of 
defective hearing.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  However, on VA audiometric examination in September 
1998, the veteran's hearing for the frequencies 500 through 
4,000 Hertz was within normal limits bilaterally.  Speech 
discrimination scores obtained at that time showed speech 
recognition ability of 100 percent for both the veteran's 
right and left ears.  In point of fact, at no time during 
service, or at any time subsequent thereto, has there been 
demonstrated a hearing loss so severe as to be considered a 
"disability" within the meaning of legislation governing 
the award of compensation benefits.  This is to say that, at 
no time during service or thereafter, has the veteran 
demonstrated a "hearing loss disability" pursuant to 
38 C.F.R. § 3.385.  Under such circumstances, the veteran's 
claim for service connection for defective hearing has no 
legal merit, and must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Turning to the issue of service connection for a chronic low 
back disorder, the Board notes that, while in May 1986, 
during the veteran's period of active military service, he 
received treatment for back pain/edema, apparently the result 
of riding in an M1 tank, that episode was acute and 
transitory in nature, and resolved without residual 
disability.  While on Persian Gulf Protocol Examination in 
July 1994, the veteran complained of an intermittent 
nonradiating* low back pain following prolonged standing, 
physical examination of the veteran's back conducted at that 
time showed normal spinal configuration, with no tenderness 
to percussion.  Moreover, no pertinent diagnosis was noted.  

On VA examination in September 1998 the veteran complained of 
having been "bounced around" inside tanks, following which 
his back was "sometimes sore."  Physical examination of the 
veteran's back showed no evidence of lumbar paravertebral 
tenderness, and negative tests of straight leg raising.  
There was a full painless range of motion of the veteran's 
lumbar spine, and both strength and sensation were intact.  
The pertinent diagnosis noted was status post strain of the 
lumbosacral spine, "within normal limits at present."

As noted above, in order for a claim to be well grounded, 
there must be, at a minimum, competent evidence of current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
The only evidence which the veteran has submitted which 
supports the existence of chronic low back or hearing 
disabilities related to his active service is his own 
testimony.  Evidence of chronic disability, however, cannot 
be provided by lay testimony, because "lay persons are not 
competent to offer medical opinions."  Grottveit, supra; see 
also Meyer v. Brown, 9 Vet. App. 425 (1996); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grivois v. Brown, 6 Vet. 
App.136 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran's statements, in and of themselves, are 
insufficient to establish current chronic disability.  Absent 
evidence of a chronic low back disorder, or of "hearing loss 
disability," the veteran's claims are not well grounded, and 
must be denied.

Finally, turning to the issue of an increased evaluation for 
post-traumatic ligament laxity of the right knee, the Board 
notes that disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

In the case at hand, service connection and an initial 10 
percent evaluation for the veteran's service-connected post-
traumatic ligament laxity of the right knee was granted by a 
rating decision of February 24, 1999.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.

In the present case, at the time of the February 1999 rating 
decision granting service connection (and a 10 percent 
evaluation) for the veteran's service-connected post-
traumatic ligament laxity of the right knee, the veteran was 
additionally assigned a separate 10 percent evaluation for 
traumatic arthritis of the right knee.  The veteran voiced no 
disagreement with that decision, with the result that the 
current appeal is limited to the issue of an increased 
evaluation for ligament laxity of the right knee.  

In that regard, service medical records disclose that, in 
mid-June 1991, approximately one year prior to the veteran's 
discharge from service, there was a normal active range of 
motion of the veteran's right knee, with quadriceps strength 
of 5/5.  Moreover, on Persian Gulf Protocol Examination in 
July 1994, muscle bulk and/or tone were normal throughout, 
and there was a full range of motion in all of the veteran's 
extremities.  As of the time of a recent VA general medical 
examination in September 1998, the veteran's right knee 
showed flexion of from 0 to 135 degrees, without effusion.  
Though there was some laxity of both the medial collateral 
and lateral collateral ligaments, such laxity was described 
as "minimal."

The Board observes that the 10 percent evaluation currently 
in effect contemplates the presence of a slight impairment of 
the veteran's right knee, including recurrent subluxation or 
lateral instability.  In order to warrant an increased 
evaluation, there would, of necessity, need to be 
demonstrated the presence of at least moderate impairment of 
the veteran's knee, or, in the alternative, a limitation of 
motion in excess of that presently shown.  38 C.F.R. Part 4, 
Codes 5257, 5260, 5261 (1999).  Based on the evidence of 
record, the Board is of the opinion that the 10 percent 
evaluation currently in effect for the veteran's service-
connected post-traumatic ligament laxity of the right knee is 
appropriate.  This is particularly the case given the 
relatively normal findings at the time of a Persian Gulf 
Protocol Examination in July 1994, and the very minimal 
limitation of flexion and findings of laxity on current 
examination in September 1998.  Accordingly, an increased 
evaluation is not warranted.  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for a chronic low back disorder is denied.

An increased evaluation for post-traumatic ligament laxity of 
the right knee is denied.  


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

